Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20      PageID.638    Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DETROIT CARPENTERS
FRINGE BENEFIT FUNDS,

        Plaintiff,
                                             Civil Case No. 18-10932
v.                                           Honorable Linda V. Parker

CRAWFORD PILE DRIVING, LLC,
and TODD A. CRAWFORD,

       Defendants.
________________________________/

      OPINION & ORDER GRANTING PLAINTIFF’S MOTION FOR
               SUMMARY JUDGMENT (ECF NO. 64)

      Plaintiff Detroit Carpenters Fringe Benefit Funds (“Plaintiff” or “Funds”)

filed this suit against Defendants Crawford Pile Driving, LLC and Todd A.

Crawford, alleging violation of (i) the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. § 1001 et seq., by failing to turn over plan assets when due

and using plan assets for purposes other than payment to the Funds and thereby

breaching their fiduciary duties and (ii) the Michigan Builders Trust Fund Act

(“MBTFA”), Mich. Comp. Laws Ann. § 570.151 et seq., by retaining, using, or

appropriating funds held in trust for purposes other than the payment of fringe

benefit contributions accrued for the benefit of the individual carpenters employed

by Defendants or to pay other valid Builders Trust Fund claims. (Compl., ECF
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20        PageID.639    Page 2 of 11




No. 1 at Pg. ID 3-9.) This matter is before the Court on Plaintiff’s Motion for

Summary Judgment filed on March 19, 2020. (ECF No. 64.) Plaintiff seeks

summary judgment as to its ERISA claim and requests damages including

outstanding fringe benefits, liquidated damages, prejudgment interest, and

attorneys’ fees and costs. For the reasons set forth below, the Court grants

Plaintiff’s motion.

                                 BACKGROUND

                                Factual Background

        The Detroit Carpenters Fringe Benefit Funds, a voluntary association,

consists of representatives and agents of various funds, each of which is a trust

fund established pursuant to the Labor-Management Relations Act of 1947

(“LMRA”), as amended by 29 U.S.C. § 141 et seq., and ERISA, as amended by 29

U.S.C. § 1001 et seq. (Compl., ECF No. 1 at Pg. ID 2.) Plaintiff is a trustee of the

funds, on whose behalf, and on behalf of whose beneficiaries, this action is filed.

(Id.)

        Defendants, who engaged in the business of commercial construction

contracting, entered into a collective bargaining agreement (“CBA”) with a union.1


1
 Plaintiff contends that Defendants entered into the CBA with the Michigan
Regional Council of Carpenters and Construction Association of Michigan, the
successor to the Carpenters District Council of Detroit, (see ECF No. 64 at Pg. ID
443), while Defendants contend that they entered into the CBA with the United
Brotherhood of Carpenters and Joiners of America and that Detroit Carpenters
                                         2
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20          PageID.640   Page 3 of 11




The CBA requires Defendants to make payments constituting employee benefits

earned by Defendants’ employees who were either members, or fell within the

jurisdiction, of the union. (Id. at Pg. ID 467-68.) The parties agree that these

payments were to be paid to Plaintiff. (Id. at Pg. ID 468.) Pursuant to the CBA,

Defendants submitted their books and records to Plaintiff for an accounting to

verify the accuracy of the contributions made to Plaintiff.

      On May 31, 2017, Plaintiff determined a deficiency for fringe benefits paid

in the amount of $36,459.88 for the period January 1, 2014 through February 28,

2017 (“First Audit” and “First Audit Period”). (Whatley Aff., ECF No. 64-6 at Pg.

ID 601.) In addition, Plaintiff determined that outstanding liquidated damages

totaled $7,291.97 and prejudgment interest totaled $19,580.41. (Id. at Pg. ID 602.)

      Plaintiff also determined a deficiency for fringe benefits paid in the amount

of $154,432.31 for the period August 1, 2017 through July 31, 2018 (“Second

Audit” and “Second Audit Period”). (Id. at Pg. ID 603.) In addition, Plaintiff

determined that outstanding liquidated damages totaled $30,886.46 and

prejudgment interest totaled $43,738.31. (Id. at Pg. ID 603-04.)




Union is either an intended beneficiary of the CBA or a direct party to the CBA,
(ECF No. 64-3 at Pg. ID 467-68).
                                         3
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20        PageID.641    Page 4 of 11




         As of the day Plaintiff filed its Motion for Summary Judgment, Defendants

have not paid the amount owed for either audit period. (Whatley Aff., ECF No.

64-6.)

                               Procedural Background

         Plaintiff filed a complaint on March 21, 2018, seeking the amount owed

under the First Audit Period. (Compl., ECF No. 1.) On November 21, 2018,

Plaintiff filed another complaint against Defendants, seeking the same for the

amount owed under the Second Audit Period. (See No. 2:18-cv-13642.) The two

cases were consolidated on March 19, 2019. (ECF No. 27.)

         Defendants’ actions (and inactions) have made the discovery process less

than smooth. On August 8, 2019, Defendants were (i) adjudged in civil contempt

of court for their failure to comply with the Court’s March 5 and 26, 2019

discovery orders; (ii) ordered to pay the reasonable expenses and attorneys’ fees

incurred by Plaintiff in filing its Petition for Order to Show Cause and participating

in the court proceedings related thereto; and (iii) ordered to immediately produce

any outstanding discovery responsive to Plaintiff’s July 19, 2018 discovery

requests, without objection, or face additional, and possibly more severe, sanctions.

(Order, ECF No. 42.)

         On December 13, 2019, Plaintiff filed a Motion to Compel Defendants to

appear for depositions. (ECF No. 51 at Pg. ID 340.) On February 12, 2020, the

                                           4
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20         PageID.642    Page 5 of 11




Court entered a Stipulated Discovery Order Regarding Deposition by Written

Questions (“Discovery Order”), which resolved Plaintiff’s Motion to Compel.

(ECF No. 62.) The Discovery Order stated that “Defendants shall be deemed to

have admitted the Plaintiffs’ fringe benefit contribution calculations set forth in

their [First and Second] [A]udits are accurate if they fail to respond to the

Deposition By Written Questions with specific responses supported by specific

documentary evidence on or before Friday, February 28, 2020.” (Id. at Pg. ID 431-

32.) Defendants did not respond to the Deposition by Written Questions. (Fisher

Aff., ECF No. 64-8.)

      On March 19, 2020, Plaintiff filed a Motion for Summary Judgment. (ECF

No. 64.) More than 21 days elapsed, yet Defendants had not responded to the

motion. See E.D. MICH. L.R. 7.1(e)(1)(B). On April 13, the Court ordered that

Defendants shall show cause, in writing, no later than April 20, why Plaintiff’s

motion should not be granted. (ECF No. 66.) The Court noted that, in the event

Plaintiff failed to timely respond to the order, the Court would decide Plaintiff’s

motion promptly. (Id. at Pg. ID 636-37.) Defendants did not respond to the

Court’s order.

                               LEGAL STANDARD

       Summary judgment pursuant to Federal Rule of Civil Procedure 56 is

appropriate “if the movant shows that there is no genuine dispute as to any material

                                           5
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20        PageID.643    Page 6 of 11




fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The central inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986). After adequate time for discovery and upon motion, Rule 56

mandates summary judgment against a party who fails to establish the existence of

an element essential to that party’s case and on which that party bears the burden

of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The movant has the initial burden of showing “the absence of a genuine

issue of material fact.” Id. at 323. Once the movant meets this burden, the

“nonmoving party must come forward with specific facts showing that there is a

genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

demonstrate a genuine issue, the nonmoving party must present sufficient evidence

upon which a jury could reasonably find for that party; a “scintilla of evidence” is

insufficient. See Liberty Lobby, 477 U.S. at 252. The court must accept as true the

non-movant’s evidence and draw “all justifiable inferences” in the non-movant’s

favor. See Liberty Lobby, 477 U.S. at 255 (citation omitted).

      “A party asserting that a fact cannot be or is genuinely disputed” must

designate specifically the materials in the record supporting the assertion,

                                          6
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20         PageID.644    Page 7 of 11




“including depositions, documents, electronically stored information, affidavits or

declarations, stipulations, admissions, interrogatory answers, or other materials.”

Fed. R. Civ. P. 56(c)(1). Notably, the trial court is not required to construct a

party’s argument from the record or search out facts from the record supporting

those arguments. See, e.g., St. v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80

(6th Cir. 1989) (citing Frito-Lay, Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C.

Cir. 1988)).

                       APPLICABLE LAW & ANALYSIS

                               (i) Defendants’ Liability

      Pursuant to ERISA, a district court has jurisdiction over an action brought by

benefit plan trustees to enforce an employer’s obligation to make fringe benefit

contributions. See 29 U.S.C. §§ 1132(E)(1), 1145; Laborers Health & Welfare

Trust Fund v. Advanced Lightweight Concrete Co., 484 U.S. 539, 546-47 (1988).

According to 29 U.S.C. § 1145, “[e]very employer who is obligated to make

contributions to a multiemployer plan under the terms of the plan or under the

terms of a collectively bargained agreement shall, to the extent not inconsistent

with law, make such contributions in accordance with the terms and conditions of

such plan or such agreement.”

      Defendants have not filed a response to Plaintiff’s motion and have failed to

offer evidence contesting Plaintiff’s factual assertions. See Street v. J.C. Bradford

                                           7
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20         PageID.645       Page 8 of 11




& Co., 886 F.2d 1472, 1479 (6th Cir. 1989) (“The respondent cannot rely on the

hope that the trier of fact will disbelieve the movant’s denial of a disputed fact, but

must ‘present affirmative evidence in order to defeat a properly supported motion

for summary judgment.”’). The Court’s review of the record reveals no evidence

that would cast doubt on Plaintiff’s assertions regarding Defendants’ failure to pay

contributions.

      The Court, therefore, finds that Plaintiff is entitled to summary judgment

against Defendants. See Clark v. City of Dublin, 178 F. App’x 522, 524-25 (6th

Cir. 2006) (finding the district court “properly granted summary judgment because

the Appellant failed to meet his Rule 56 burden” when appellant “did not properly

respond to the arguments asserted” by appellees and therefore abandoned his

claim); Brown v. VHS of Michigan, Inc., 545 F. App’x 368, 372 (6th Cir.

2013) (“This Court’s jurisprudence on abandonment of claims is clear: a plaintiff

is deemed to have abandoned a claim when a plaintiff fails to address it in response

to a motion for summary judgment.”).

                                     (ii) Damages

      Plaintiff seeks judgment in the amount of $317,529.63 plus attorneys’ fees

and costs. (ECF No. 64 at Pg. ID 452.) 29 U.S.C. § 1132(g)(2) provides:

             In any action under this title by a fiduciary for or on behalf
             of a plan to enforce [29 U.S.C. § 1145] in which a
             judgment in favor of the plan is awarded,
             the court shall award the plan –
                                           8
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20        PageID.646    Page 9 of 11




            (A) the unpaid contributions,
            (B) interest on the unpaid contributions,
            (C) an amount equal to the greater of –
                   (i) interest on the unpaid contributions, or
                   (ii) liquidated damages provided for under the plan
                   in an amount not in excess of 20 percent (or such
                   higher percentage as may be permitted under
                   Federal or State law) of the amount determined by
                   the court under subparagraph (A),
            (D) reasonable attorney’s fees and costs of the action, to
            be paid by the defendant, and
            (E) such other legal or equitable relief as the court deems
            appropriate.

      Plaintiff seeks a total of $190,892.19 in unpaid contributions for the First

Audit Period ($36,459.88) and Second Audit Period ($154,432.31) as of March 1.

(ECF No. 64 at Pg. ID 452.) This amount is supported by the affidavit of Kem

Whatley, an auditor at the firm Stefanksy, Holloway & Nichols, Inc., (ECF No. 64-

6 at Pg. ID 601, 603), and Defendants admitted the accuracy of these calculations

by failing to respond to the February 12 Discovery Order. (See supra.)

      Plaintiff asks for a total of $63,318.72 in interest on the unpaid contributions

($19,580.41 for the First Audit Period and $43,738.31 for the Second Audit

Period) as of March 1. (ECF No. 64 at Pg. ID 450.) The interest award is also

supported by the Whatley Affidavit. (ECF No. 64-6 at Pg. ID 602-03.)

      Plaintiff requests attorneys’ fees and costs and “will provide the Court with a

breakdown of work performed, hours, and hourly rates prior to entry of a final

judgment on all claims in this matter.” (ECF No. 64 at Pg. ID 451.)
                                          9
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20       PageID.647    Page 10 of 11




       Regarding liquidated damages, the CBA provides that “[t]he Employer shall

 pay liquidated damages equal to .055% of the outstanding delinquent amount for

 each day it is late, up to a total of 20% of such delinquency.” (ECF No. 64-9 at Pg.

 ID 631.) According to the Whatley Affidavit, as of March 1, liquidated damages

 for the First Audit Period totaled $7,291.97 and liquidated damages for the Second

 Audit Period totaled $30,886.46. (ECF No. 64-6 at Pg. ID 602, 604.) Because the

 total amount of interest on the unpaid contributions ($63,318.72) is greater than

 total amount of liquidated damages ($38,178.43), Plaintiff requests an amount

 equal to the former per § 1132(g)(2)(C).

                                   CONCLUSION

       After examining each component of the judgment award sought by Plaintiff

 in light of the evidence submitted and considering that Defendants have not

 contested Plaintiff’s evidence or calculations as related to the judgment award, the

 Court grants Plaintiff’s Motion for Summary Judgment.

       Accordingly,

       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

 64) is GRANTED;

       IT IS FURTHER ORDERED that Defendants are liable to Plaintiff for

 unpaid contributions in the total amount of $190,892.19, pursuant to

 § 1132(g)(2)(A);

                                            10
Case 4:18-cv-10932-LVP-APP ECF No. 67 filed 04/23/20        PageID.648    Page 11 of 11




       IT IS FURTHER ORDERED that Defendants are liable to Plaintiff for

 interest on the unpaid contributions in the total amount of $63,318.72, pursuant to

 § 1132(g)(2)(B);

       IT IS FURTHER ORDERED that Defendants are liable to Plaintiff for an

 amount equal to the interest on the unpaid contributions totaling $63,318.72,

 pursuant to § 1132(g)(2)(C);

       IT IS FURTHER ORDERED that Defendants are liable to Plaintiff for

 attorneys’ fees and costs, pursuant to § 1132(g)(2)(D);

       IT IS FURTHER ORDERED that Plaintiff shall submit to the Court,

 within seven (7) days of this Opinion and Order, (i) documentation setting forth

 and supporting its reasonable attorneys’ fees and costs and (ii) a proposed final

 judgment for the Court’s consideration;

       IT IS FURTHER ORDERED that, within seven (7) days of this Opinion

 and Order, Plaintiff may voluntarily dismiss its MBTFA claim. If Plaintiff elects

 not to do so, the Court will consider whether to decline supplemental jurisdiction

 before proceeding with litigation of the claim.

       IT IS SO ORDERED.
                                                   s/ Linda V. Parker
                                                   LINDA V. PARKER
                                                   U.S. DISTRICT JUDGE


  Dated: April 23, 2020

                                           11
